UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
BRAULIO THORNE, on behalf of himself and all other :
persons similarly situated,                                            :
                                                                       :
                                    Plaintiffs,                        :    19-CV-10072 (JMF)
                                                                       :
                  -v-                                                  :          ORDER
                                                                       :
7-ELEVEN, INC.,                                                        :
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        In this case, Plaintiffs allege that Defendant does not sell gift cards that contain writing in
Braille and that its failure to do so violates the Americans with Disabilities Act and analogous
state and city laws. Similar claims are asserted — by other plaintiffs, against other defendants —
in hundreds of cases in the Southern and Eastern Districts of New York, including at least eight
cases assigned to the undersigned. The defendants in many of those cases, including this one,
have filed substantially similar motions to dismiss.

         To conserve the parties’ and the Court’s resources, the Court is inclined to stay this action
until it has resolved the first of these motions, filed by the defendant in Mendez v. Papa John’s
USA, Inc., 19-CV-9892, at which point it would give the parties an opportunity to address the
impact of the Court’s ruling in that case (and any other courts’ decisions in the interim).

        Any objection to such a stay shall be filed on ECF no later than one week from the date
of this Order. In light of the foregoing, the deadlines to file opposition and reply memoranda in
connection with Defendant’s motion to dismiss filed on March 6, 2020, are hereby extended by
two weeks.

        SO ORDERED.

Dated: March 9, 2020                                       __________________________________
       New York, New York                                           JESSE M. FURMAN
                                                                 United States District Judge
